Citation Nr: 1753492	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased disability ratings for lumbar intervertebral disc syndrome (IVDS) at L4, spondylolisthesis, L5-S1, residuals of back injury, currently rated 20 percent disabling for the period prior to May 24, 2017, and 40 percent disabling thereafter.

2.  Entitlement to an effective date prior to December 6, 2000, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Elaine M. Tripi, Ph.D., CRC


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision (assigning a 20 percent rating for low back disability effective from March 17, 2011) and a July 2012 rating decision (granting a TDIU and assigning an effective date of December 6, 2000) by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Board remanded the issues on appeal for needed development of the evidentiary record.  During the processing of that remand, the RO issued a rating decision in July 2017 (with an explanatory letter sent to the Veteran in August 2017) granting an increased 40 percent rating for lumbar intervertebral disc syndrome effective from May 24, 2014.  That grant constitutes a partial grant of the appeal.  The remainder of the appeal has now returned to the Board for further appellate review.  The lumbar intervertebral disc syndrome rating issue has now been recharacterized to reflect the recently established staged ratings.

The Veteran's representative and an expert witness appeared and presented testimony at a Board Central Office hearing held before the undersigned Veterans Law Judge in April 2016.  (The Veteran was unable to appear at the hearing personally.)  A transcript of the hearing has been associated with the claims file.

The Board previously issued a July 2012 decision that included referral of a new claim of entitlement to an increased rating for PTSD to the Agency of Original Jurisdiction (AOJ) for appropriate action (to adjudicate the claim).  The Board again referred the claim to the AOJ in its August 2016 remand of this appeal.  It appears that the claim has not yet been adjudicated by the AOJ.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  To the extent that the presentation at the Veteran's April 2016 Board hearing indicated that the Veteran suffered significant injuries to his lower extremities as a result of a fall causally attributed (by Dr. Tripi) to the Veteran's service-connected back disability, the presentation suggests that the Veteran may wish to raise new claims of entitlement to service connection for residuals of lower extremity injuries as secondary to the service-connected low back disability.  The statements during the April 2016 Board hearing do not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b).  If the Veteran wishes to pursue these claims, he is advised to file a VA Form 21-526, Application for Compensation and/or Pension.

Clarification of Matters Involving the Procedural Background

This appeal is shaped by a somewhat complex procedural background involving the related (but distinct) prior appeals of this Veteran.  A November 2009 memorandum decision of the U.S. Court of Appeals for Veterans Claims (Court) affirmed a July 2007 Board decision to the extent that the Board had (1) denied a rating in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD), and (2) denied a rating in excess of 20 percent for a back disability (a combination of a 10 percent rating for low back disability and a separate 10 percent rating for associated left lower extremity neuropathy) for a period from January 25, 2006, onward.  These issues were thus resolved as of that time and no longer in any manner of appellate status.

The November 2009 Court memorandum decision otherwise vacated the July 2007 Board decision to the extent that it had (1) denied a rating in excess of 10 percent for low back disability prior to January 25, 2006, and (2) denied an earlier effective date for the award of a 50 percent rating for PTSD.  Significantly, the Court further determined that the Board's July 2007 decision (3) failed to consider entitlement to a TDIU.  These matters were returned to the Board for readjudication.

The Court's November 2009 memorandum decision identified the TDIU issue as raised by the Veteran's "claim for increased compensation for his back condition."  The Court's November 2009 memorandum decision was issued following a precedential holding establishing that TDIU is a component of a claim for a higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The November 2009 memorandum decision identified the TDIU issue as arising from the "claim for increased compensation for his back condition," combined with "his statement that he is 'unable to manage a full day[']s work'" in his December 2000 notice of disagreement (NOD) seeking a higher rate of compensation for the back disability.  The Court also pointed to records from the Social Security Administration (SSA) indicating a finding of total disability as part of the combination of items raising the need for VA to consider entitlement to a TDIU.

In July 2010, the Board remanded the issues remaining on appeal at that time ((1) entitlement to an initial rating in excess of 10 percent for low back disability prior to January 25, 2006; (2) entitlement to an effective date prior to December 20, 2000 for a 50 percent rating for PTSD; and (3) entitlement to a TDIU) to the RO for additional development.  During the processing of that remand, in August 2011, the RO issued a supplemental statement of the case (SSOC) and a decisional letter addressing the issues on appeal and further finding that a March 17, 2011 VA examination report raised a new claim of entitlement to an increased rating for low back disability.  The RO awarded an increased 20 percent rating for low back disability (an increase from the prior 10 percent rating, and apart from the separate 10 percent rating for neurological manifestations) effective from March 17, 2011.  (The Board notes that the assignment of the 20 percent rating for low back disability cannot be considered to have arisen from the previously existing low back disability rating issue in appellate status, as that appeal was resolved by the November 2009 Court decision to the extent of any period after January 25, 2006.)

Subsequently, the Veteran's representative submitted correspondence (in October 2011 and December 2011) expressing disagreement with the RO's July 2010 rating determination regarding the 20 percent rating and March 17, 2011 effective date assigned (assignments associated with the newer low back disability rating issue that was not previously in appellate status).  A July 2012 Board decision then resolved the matters previously on appeal by (1) denying the claim for an increased rating for low back disability prior to January 25, 2006; (2) denying the claim for an earlier effective date for a 50 percent rating for PTSD; and (3) granting entitlement to TDIU on an extraschedular basis (citing the functional impact of multiple service-connected disabilities featuring his back disability and his PTSD).  The Board's July 2012 decision also noted that the correspondence from the Veteran's representative had presented a timely NOD with regard to the 20 percent low back disability rating; the Board remanded the issue of entitlement to a higher rating to the RO for the limited purpose of directing that a statement of the case (SOC) be issued to address that matter.  The SOC was issued in July 2012 (sent to the Veteran at the end of August 2012), and the Veteran's representative perfected the appeal on the matter with the filing of an October 2012 substantive appeal.  This issue of entitlement to an increased disability rating for the low back is now before the Board on appeal.

In its August 2016 remand, the Board observed that the October 2011 and December 2011 correspondence appeared to express disagreement with the March 17, 2011 effective date, and not solely the 20 percent rating assigned for the back disability.  In the August 2016 remand, the Board took jurisdiction over the effective date issue for the limited purpose of remanding it to direct the issuance of an SOC addressing the matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board now notes that the RO issued an SOC on that effective date issue in April 2017.  However, the Veteran did not perfect an appeal of this issue to the Board with a timely filed Substantive Appeal following the issuance of the SOC, and the issue is not in appellate status before the Board at this time.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

In July 2012, the RO issued a rating decision giving effect to the Board's grant of entitlement to TDIU and assigned an effective date of December 6, 2000 based upon the fact that this was "when you were granted an increased evaluation for your service-connected PTSD" (in connection with the PTSD rating claim raised by the Veteran in December 2000).  In March 2013, the Veteran's representative filed a notice of disagreement seeking an earlier effective date for the award of TDIU.  After the RO issued an SOC on that issue in March 2014, the Veteran's representative perfected the appeal on the matter with the filing of an April 2014 substantive appeal.  This TDIU effective date issue is now before the Board on appeal.

The Board considers TDIU as a component of a claim for higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The November 2009 Court memorandum decision identified a TDIU issue raised by the December 2000 NOD specific to the Veteran's back disability rating.  That claim for an increased back disability rating originally arose from the Veteran's March 8, 1994 claim seeking to establish service connection for the back disability.  That service connection claim was granted in October 2000, and the Veteran appealed the initial assignment of a disability rating through his December 2000 NOD that described his back disability with a statement including that he was "unable to manage a full day[']s work."  That is the language cited by the November 2009 Court memorandum decision in identifying the TDIU issue for consideration.  The appeal for a higher initial rating for the back disability contemplated a period for consideration beginning with the original March 1994 service connection claim.

The July 2012 Board decision that granted a TDIU (and the RO rating decision that implemented the Board decision) was based upon consideration of multiple service-connected disabilities.  The decision cited the impairment from PTSD, and the RO assigned an effective date to match "when you were granted an increased evaluation for your service-connected PTSD" (a rating assigned in connection with the Veteran's December 2000 claim for an increased rating for PTSD).  The Veteran's appeal of the effective date for that TDIU award requires consideration of a period beginning 1 year prior to the December 20, 2000 claim.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)  Additionally, consideration of TDIU as a component of the back disability rating issue (under Rice) requires consideration of entitlement during the period associated with the back disability rating appeal: a period dating back to March 8, 1994 (the date of the claim giving rise to the assignment of the back rating that was being appealed when the Veteran's NOD suggested that it had rendered him unemployable).

The Veteran's representative has presented evidence and argument seeking to establish that the Veteran's service-connected back disability and PTSD together met the criteria for a TDIU prior to December 6, 2000.  The Board observes that the Veteran did not have a claim pending concerning his PTSD rating at the time of the pertinent December 2000 correspondence raising the TDIU matter.  The Veteran had, in May 1999, signed a statement expressing satisfaction with his PTSD rating and stating "I do not wish to continue my appeal" that had been pending prior to that time.  No PTSD rating issue was pending when the Veteran submitted his December 2000 written statements.  The Veteran initiated a new claim for an increased rating for PTSD at the same time as the December 2000 NOD concerning the back disability rating, but no prior PTSD rating issue was pending at that time.  (The claim initiated in December 2000 would eventually lead to the award, in a November 2001 RO rating decision, of an increased 50 percent rating for PTSD, effective from December 6, 2000.)  Thus, although the Veteran's earliest PTSD disability rating is effective from March 8, 1994, there is no basis for the Board to take jurisdiction of an issue of entitlement to a TDIU with consideration of the PTSD for the period extending back to that date; the TDIU effective date on appeal does not arise from an award connected to any adjudication of the original PTSD rating assignment.

The Board also briefly notes that a claim to establish service connection for gastroesophageal reflux disease (GERD) was pending since September 1994, including at the time of the December 2000 correspondence suggesting unemployability.  Service connection for GERD was first granted, and a rating assignment first made, in a January 2006 RO decision.  In any event, the December 2000 correspondence suggesting unemployability was an NOD specifically concerning the Veteran's impairment from his back disability, and neither the December 2000 correspondence nor any other evidence or argument of record has indicated that the Veteran has been unemployable due specifically to GERD.  The Veteran's GERD has been rated noncompensably disabling throughout, and no appeal of that rating is pending.

To summarize, the Veteran's December 20, 2000 statement that he was "unable to manage a full day[']s work" asserted entitlement to a TDIU in the context of appealing the compensation rating assigned for his back disability.  However, as VA has recently awarded TDIU as a matter arising from that statement while also considering a combination of service-connected disabilities (not solely the back disability), the Board shall also recognize (for the sake of consistency) the December 20, 2000 statement as also raising a claim for entitlement to a TDIU on the basis of any combination of service-connected disabilities.  There are thus two different scopes of TDIU analysis for consideration in this case: (1) a claim of entitlement to TDIU due to the broad set of service-connected disabilities (this claim begins with the December 20, 2000 correspondence), and (2) a Rice TDIU as a component specifically of the back disability rating at issue in the Veteran's December 20, 2000 NOD (featuring the appeal period beginning with the March 8, 1994 claim associated with back disability rating being appealed in the December 2000 NOD).

In aggregate, as stated in the Board's August 2016 remand, the current appeal seeking a TDIU prior to December 6, 2000 involves consideration of (1) whether a factually ascertainable increase in severity of any combination of service-connected disabilities met the criteria for TDIU at any time from December 20, 1999 (one year prior to the correspondence designated as the claim for TDIU) to December 6, 2000, and (2) whether a TDIU was warranted solely on the basis of the impairment from service-connected back disability alone at any time from March 8, 1994 to December 6, 2000.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to an Earlier Effective Date for TDIU

The Board's August 2016 remand remanded the TDIU effective date issue for the purpose of obtaining a medical advisory opinion as to the functional impairment resulting from the Veteran's service-connected low back disability during the period from March 8, 1994 to December 6, 2000.  The resulting June 2017 VA medical advisory opinion concludes: "Regarding the functional effects from the Veteran's service-connected low back disability prior to December 6, 2000, that would impact daily living or industrial capacity[,] I am unable to determine without resorting to speculation."  The opinion goes on to discuss the details of the Veteran's current level of impairment, but does not otherwise adequately explain the inability to provide the requested retrospective opinion.

Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an adequate explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that the June 2017 VA medical opinion is inadequate in this case, and that remand is necessary to obtain a more adequate medical opinion on the matter (or an adequate explanation of why such an opinion cannot be provided).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("A remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."); see also Dinnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (finding that a VA examiner's response to questions in a Board remand order "inadequately addresses the questions posed to her and that the Board should have ensured compliance with its previous remand order by obtaining a medical opinion that addressed the remand order"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one.).

Entitlement to an Increased Rating for Back Disability

The Board notes that the Veteran's representative argues, in an August 2017 brief, that the June 2017 medical opinion presents an inadequate explanation of its inability to provide a response to the Board's inquiry.  As discussed above, the Board agrees with the Veteran's position to this extent and is remanding to obtain a more adequate opinion.  The Veteran's representative further argues that the March 2016 written opinion (received by VA in April 2016) of a private psychologist and rehabilitation counselor is sufficient to resolve the claim.  The Board notes that the March 2016 private opinion concludes: "from 1993 ... until December 6, 2000, his service-connected disabilities precluded him from securing and maintaining substantial, gainful employment" (emphasis added).  However, the period cited in this opinion predominantly features years in which the Board can only consider TDIU on the basis of impairment from the service-connected back disability alone, without consideration of the psychiatric disability (as explained in the introduction, above).  A remand for an attempt to obtain the previously sought medical opinion regarding the impairment specific to the back is warranted; the March 2016 opinion from the private psychologist and rehabilitation counselor does not eliminate the need for this development.

The Board's August 2016 remand directed that the Veteran be afforded a new VA examination for the purposes of evaluating the severity of his back disability with a report of clinical findings meeting the standards required by the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include certain range of motion testing whenever possible in cases of joint disabilities.  The last sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Court further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.

The newest June 2017 VA examination report (concerning an examination performed in May 2017) attempts to satisfy the Correia requirements by supplementing its clinical findings with the remarks: "The back passive range of motion was not performed as it was not medically appropriate because Practically not possible.  There is no objective evidence of pain on non-weight bearing testing of the back."  At this time, the Board shall not further discuss whether these remarks are adequate to satisfy the Correia requirements with regard to the current findings presented in the June 2017 VA examination report because the AOJ has recently awarded (in a July 2017 rating decision, with explanatory letter sent to the Veteran in August 2017) an increased 40 percent rating for the back disability based upon those current findings (and effective from the May 2017 date upon which the examination was conducted).  For the period from the date of the May 2017 VA examination, onward, the Veteran is already in receipt of the highest disability rating available based upon limitation of motion (rather than complete ankylosis) of the thoracolumbar spine.

However, the Veteran's remaining appeal includes his contention that he is entitled to a rating in excess of 20 percent for the period prior to May 24, 2017.  That period features a pertinent March 2011 VA examination report.  The Board's prior August 2016 remand explained that the March 2011 VA examination report is inadequate for appellate review in light of the Court's holding in Correia.  The new April 2017 VA examination report (of the May 2017 VA examination) does not adequately resolve that problem.  As discussed above (in connection with the TDIU effective date issue), a remand is already necessary for a more adequate retrospective medical opinion (or a more adequate explanation of an inability to provide one) regarding the Veteran's more remote history of back impairment.  A further medical opinion is also needed under 38 C.F.R. § 3.159 (c)(4).  As the period on appeal dates back to the March 2011 VA examination report and involves staged ratings, the Board finds that it is necessary to ask for a retrospective medical opinion as to what the Veteran's range of motion in passive, weight-bearing, and nonweight-bearing (to the extent applicable / determinable) may have been at the time of the prior March 2011 VA examination (if it is possible to provide such an opinion without resorting to speculation).

The Court also recently issued a significant opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA medical opinion in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp (to the extent reasonably possible under the circumstances of this case).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  The AOJ should refer the Veteran's claims-file to a VA examiner for a medical advisory opinion as to the functional impairment resulting from the Veteran's service-connected low back disability during the period from March 8, 1994 to December 6, 2000.  (If, in the examiner's opinion, an examination and/or interview of the Veteran is necessary for the medical assessment sought, such examination and/or interview should be conducted.)

The opining physician should consider and discuss the functional effects resulting from the Veteran's service-connected low back disability (considered alone) prior to December 6, 2000, that could impact either daily living or industrial capacity.  Any finding that the severity of the functional impact on the Veteran's daily living or industrial capacity increased or decreased at any time during the period from March 8, 1994 through December 6, 2000 should be specifically identified.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by other disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be provided without resort to mere speculation, the consultant must explain why an opinion would require speculation (i.e. whether the facts are insufficient, and if so what additional information is needed; the state of medical knowledge is lacking; or the provider lacks the requisite expertise).

3.  After the record is determined to be complete, the AOJ should forward the Veteran's claims-file to an appropriate VA examiner to provide a retrospective opinion regarding the extent of the Veteran's thoracolumbar spine disability in the past (to comply with the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, No. 16-1385 (September 6, 2017)).  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Specifically, the VA examiner should attempt to provide opinions on the following:

(a) In regard to the Veteran's symptoms prior to May 24, 2017, with specific attention to the March 2011 VA examination documenting clinical testing results from inspection of the Veteran's spine, please opine (to the extent possible) as to whether passive motion and/or motion in weight-bearing and nonweight-bearing would have been different from the active range of motion findings shown on the March 2011 VA examination report and, if so, the extent to which such would have been different.  The examiner should attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the ranges of motion of the Veteran's thoracolumbar spine in active motion, passive motion, weight-bearing, nonweight-bearing, and in comparison to the opposite undamaged joint (to the extent applicable/possible) at each time the spine was previously examined with range of motion testing for rating purposes.

(b) The examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the spine was previously examined with range of motion testing for rating purposes.

If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (This attempt at retrospective findings is to ensure compliance with the Court's holdings in Correia v. McDonald, 28 Vet. App. 158 (2016) and in Sharp v. Shulkin, No. 16-1385 (September 6, 2017).)

If any retrospective opinion sought requires current clinical examination of the Veteran, then the appropriate VA clinical examination of the Veteran should be arranged and the indicated testing completed.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




